


CEC RSU Agreement

THE CLOROX COMPANY

2005 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT
(US Employees)

SUMMARY OF RESTRICTED STOCK UNIT AWARD
The Clorox Company, a Delaware company (the “Company”), grants to the Grantee
named below, in accordance with the terms of The Clorox Company 2005 Stock
Incentive Plan (the “Plan”) and this restricted stock unit award agreement (the
“Agreement”), the following number of Restricted Stock Units (the “Units”), on
the terms set forth below:

GRANTEE  -- (refer to Solium Capital account for details) TOTAL RESTRICTED UNITS
AWARDED  -- (refer to Solium Capital account for details) DATE OF AWARD  --
(refer to Solium Capital account for details) PERIOD OF RESTRICTION  -- (refer
to Solium Capital account for details)


TERMS OF AGREEMENT

1. Grant of Units. The Company hereby grants to the Grantee the Units set forth
above, subject to the terms, definitions and provisions of the Plan and this
Agreement. All terms, provisions, and conditions applicable to the Units set
forth in the Plan and not set forth herein are incorporated by reference. To the
extent any provision hereof is inconsistent with a provision of the Plan, the
provisions of the Plan will govern. All capitalized terms that are used in this
Agreement and not otherwise defined herein shall have the meanings ascribed to
them in the Plan.        2. Nature and Settlement of Award. The Units represent
an unfunded, unsecured promise by the Company to issue Shares. Units will be
settled in Shares on a one Share for one Unit basis, rounded down to the nearest
whole Share, less any Shares withheld in accordance with the provisions of
Section 4 of this Agreement. Settlement shall occur as soon as practicable after
the Period of Restriction lapses as provided in the Summary of Restricted Stock
Unit Award above, but in any event, within the period ending on the later to
occur of the date that is 2 ½ months from the end of (1) the Grantee’s tax year
that includes the date of the lapse of the Period of Restriction, or (2) the
Company’s tax year that includes the date of the lapse of the Period of
Restriction (which payment schedule is intended to comply with the “short-term
deferral” exemption from the application of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)). Although the Units shall be vested
within the meaning of Section 83 of the Internal Revenue Code since no
substantial risk of forfeiture exists after the Period of Restriction lapses,
the Units will not be earned until the Grantee has fulfilled all of the
conditions precedent set forth in this Agreement, including, but not limited to,
the obligations set forth in Section 9(b), 9(c), 9(d), 9(e) and Section 10, and
the Grantee shall have no right to retain the Shares or the value thereof upon
vesting or settlement of the Units until all such conditions precedent have been
satisfied.        3. Dividend Equivalents. No Dividend Equivalents shall be paid
to the Grantee prior to the lapse of the Period of Restriction. Rather, such
Dividend Equivalent payments will accrue and be notionally credited to the
Grantee’s RSU account and paid out in the form of additional Shares after the
lapse of the Period of Restriction, within the time period described in Section
2 above.        4. Taxes. Pursuant to Section 16 of the Plan, the Committee
shall have the power and the right to deduct or withhold, or require the Grantee
to remit to the Company, an amount sufficient to satisfy any applicable tax
withholding requirements applicable to this Award. The Committee may condition
the issuance of Shares in settlement of Units upon the Grantee’s satisfaction of
such withholding obligations. The Grantee may elect to satisfy all or part of
such withholding requirement by tendering previously-owned Shares or by having
the Company withhold Shares having a Fair Market Value equal to the minimum
statutory tax withholding rate that could be imposed on the transaction (or such
other rate that will not result in a negative accounting impact) or in such
other manner as is acceptable to the Company. Such election shall be
irrevocable, made in writing, signed by the Grantee, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.

- 1 -

--------------------------------------------------------------------------------




5. Termination of Employment or Service.          a. If the Grantee’s employment
or service with the Company and its Subsidiaries is terminated for any reason,
any Units (the “Unvested Units”) for which the Period of Restriction has not
lapsed before such termination of employment or service and/or any Dividend
Equivalents related thereto shall be forfeited. Notwithstanding the above, if
the Grantee’s termination of employment or service is due to death or
Disability, the Units shall become 100% vested and the Period of Restriction on
the Units shall lapse and all Dividend Equivalents related thereto shall become
immediately vested and payable as of such termination date.        b. Definition
of “Disability.” For purposes of this Agreement, the Grantee’s employment shall
be deemed to have terminated due to the Grantee’s Disability if the Grantee is
entitled to long-term disability benefits under the Company’s long-term
disability plan or policy, as in effect on the date of termination of the
Grantee’s employment.   6. Authorization to Return Forfeited Units. The Grantee
authorizes the Company or its designee to return to the Company all Units and
related Dividend Equivalents and Shares subject thereto which are forfeited
along with any cash or other property held with respect to or in substitution of
such Units, related Dividend Equivalents and/or Shares. Any such action shall
comply with all applicable provisions of this Agreement or the Plan.   7.
Transferability of Units. Unless otherwise determined by the Committee, Units
shall not be transferable by the Grantee other than by will or by the laws of
descent or distribution. For avoidance of doubt, Shares issued to the Grantee in
settlement of Units pursuant to Section 2 of this Agreement shall not be subject
to any of the foregoing transferability restrictions.   8. Change in Control.
Upon the occurrence of a Change in Control, unless otherwise specifically
prohibited under Applicable Laws or by the rules and regulations of any
governing governmental agencies or national securities exchanges, any Unvested
Units and related Dividend Equivalents shall become 100% vested and the Period
of Restriction for the Units and related Dividend Equivalents shall lapse,
unless the Units are assumed, converted or replaced by the continuing entity;
provided, however, that in the event the Grantee’s employment is terminated
without Cause or by the Grantee for Good Reason upon or within twenty-four (24)
months following consummation of a Change in Control, the Period of Restriction
on any replacement awards shall lapse and all Dividend Equivalents related
thereto shall become immediately payable. For purposes of this Agreement, the
term “Good Reason” shall have the meaning set forth in any employment agreement
or severance agreement or policy applicable to the Grantee. If the Grantee is
not a party to any agreement or covered by a policy in which a definition of
“Good Reason” is provided, then the following definition shall apply:   “Good
Reason” means resignation of the Grantee in connection with the occurrence of
any of the following events without the Grantee’s written consent (provided that
notice of such event is provided within 90 days following the first occurrence
thereof):   a. The assignment to the Grantee of any duties inconsistent in any
material respect with the Grantee’s position (including offices, titles and
reporting requirements), authority, duties or responsibilities as they existed
at any time during the 120-day period immediately preceding the Change in
Control, or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Grantee; or   b. Any material reduction by the Company of
the Grantee’s Base Salary or bonus target, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Grantee; or   c.
The Company requires the Grantee to be based at any office or location which
increases his commute by more than 50 miles from his commute immediately prior
to the Change in Control.

- 2 -

--------------------------------------------------------------------------------




Any notice provided by the Grantee under this “Good Reason” provision shall mean
a written notice which (1) indicates the specific termination provision in the
Good Reason definition relied upon, (2) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Grantee’s employment under the provision so indicated and (3)
the Grantee’s intended separation date if the Company does not cure the issue
(which date shall be not less than thirty (30) days after the giving of such
notice).

       9. Protection of Trade Secrets and Limitations on Exercise.        a.
Definitions.          i. “Affiliated Company” means any organization
controlling, controlled by or under common control with the Company.         
ii. “Confidential Information” means the Company’s technical or business or
personnel information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the Company or any
Affiliated Company, whether or not they originated with the Grantee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.   iii. “Conflicting Product”
means any product, process, machine, or service of any person or organization,
other than the Company or any Affiliated Company, in existence or under
development that (1) resembles or competes with a product, process, machine, or
service upon or with which the Grantee shall have worked during the two years
prior to the Grantee’s termination of employment with the Company or any
Affiliated Company or (2) with respect to which during that period of time the
Grantee, as a result of his/her job performance and duties, shall have acquired
knowledge of Confidential Information, and whose use or marketability could be
enhanced by application to it of Confidential Information. For purposes of this
section, it shall be conclusively presumed that the Grantee has knowledge of
information to which s/he has been directly exposed through actual receipt or
review of memorandum or documents containing such information or through actual
attendance at meetings at which such information was discussed or disclosed.  
iv. “Conflicting Organization” means any person or organization that is engaged
in or about to become engaged in research on or development, production,
marketing or selling of a Conflicting Product.   b. Right to Retain Units/Shares
Contingent on Protection of Confidential Information. In partial consideration
for the award of these Units, the Grantee agrees that at all times, both during
and after the term of the Grantee’s employment with the Company or any
Affiliated Company, to hold in the strictest confidence, and not to use (except
for the benefit of the Company at the Company’s direction) or disclose (except
for the benefit of the Company at the Company’s direction), regardless of when
disclosed to the Grantee, any and all Confidential Information of the Company or
any Affiliated Company. The Grantee understands that for purposes of this
Section 9(b), Confidential Information further includes, but is not limited to,
information pertaining to any aspect of the business of the Company or any
Affiliated Company which is either information not known (or known as a result
of a wrongful act of the Grantee or of others who were under confidentiality
obligations as to the item or items involved) by actual or potential competitors
of the Company or other third parties not under confidentiality obligations to
the Company. If, prior to the expiration of the Period of Restriction or at any
time within one (1) year after the settlement of any of the Units, the Grantee
discloses or uses, or threatens to disclose or use, any Confidential Information
other than in the course of performing authorized services for the Company (or
any Affiliated Company), the Units, whether vested or not, will be immediately
forfeited and cancelled, and the Grantee shall immediately return to the Company
the Shares issued in settlement of the Units or the pre-tax income derived from
any disposition of such Shares.

- 3 -

--------------------------------------------------------------------------------




c. No Interference with Customers or Suppliers. In partial consideration for the
award of these Units, in order to forestall the disclosure or use of
Confidential Information as well as to deter the Grantee’s intentional
interference with the contractual relations of the Company or any Affiliated
Company, the Grantee’s intentional interference with prospective economic
advantage of the Company or any Affiliated Company and to promote fair
competition, the Grantee agrees that the Grantee’s right to receive the Shares
upon settlement of the Units is contingent upon the Grantee refraining, during
the Period of Restriction and for a period of one (1) year after the settlement
of any of the Units, for himself/herself or any third party, directly or
indirectly, from using Confidential Information to (1) divert or attempt to
divert from the Company (or any Affiliated Company) any business of any kind in
which it is engaged, or (2) intentionally solicit its customers with which it
has a contractual relationship as to Conflicting Products, or interfere with the
contractual relationship with any of its suppliers or customers (collectively,
“Interfere”). If, during the Period of Restriction or at any time within one (1)
year after the settlement of any of the Units, the Grantee breaches his/her
obligation not to Interfere, the Grantee’s right to the Shares upon settlement
of the Units shall not have been earned and the Units, whether vested or not,
will be immediately cancelled, and the Grantee shall immediately return to the
Company the Shares issued in settlement of the Units or the pre-tax income
derived from any disposition of such Shares. For avoidance of doubt, the term
“Interfere” shall not include any advertisement of Conflicting Products through
the use of media intended to reach a broad public audience (such as television,
cable or radio broadcasts, or newspapers or magazines) or the broad distribution
of coupons through the use of direct mail or through independent retail outlets.
THE GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT
PROHIBIT THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE CANCELLATION OF THE UNITS
AND A RETURN TO THE COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF THE
SHARES IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS “NO INTERFERENCE WITH
CUSTOMERS OR SUPPLIERS” PROVISION DURING THE PERIOD OF RESTRICTION OR WITHIN ONE
(1) YEAR AFTER THE SETTLEMENT OF ANY OF THE UNITS.   d. No Solicitation of
Employees. In partial consideration for the award of these Units, in order to
forestall the disclosure or use of Confidential Information, as well as to deter
the Grantee’s intentional interference with the contractual relations of the
Company or any Affiliated Company, the Grantee’s intentional interference with
prospective economic advantage of the Company or any Affiliated Company, and to
promote fair competition, the Grantee agrees that the Grantee’s right to receive
the Shares upon settlement of the Units is contingent upon the Grantee
refraining, during the Period of Restriction and for a period of one (1) year
after the settlement of any of the Units, for himself/herself or any third
party, directly or indirectly, from soliciting for employment any person
employed by the Company, or by any Affiliated Company, during the period of the
solicited person’s employment and for a period of one (1) year after the
termination of the solicited person’s employment with the Company or any
Affiliated Company (collectively “Solicit”). If, during the term of the Period
of Restriction or at any time within one (1) year after the settlement of any of
the Units, the Grantee breaches his/her obligation not to Solicit, the Grantee’s
right to the Shares upon settlement of the Units shall not have been earned and
the Units, whether vested or not, will be immediately cancelled, and the Grantee
shall immediately return to the Company the Shares issued in settlement of the
Units or the pre-tax income derived from any disposition of such Shares. THE
GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT
THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE CANCELLATION OF THE UNITS AND A
RETURN TO THE COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF THE SHARES
IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS NON-SOLICITATION OF EMPLOYEES
PROVISION DURING THE PERIOD OF RESTRICTION OR WITHIN ONE (1) YEAR AFTER THE
SETTLEMENT OF ANY OF THE UNITS.               e. Injunctive and Other Available
Relief. By acceptance of these Units and any Shares issued in settlement
thereof, the Grantee acknowledges that, if the Grantee were to breach or
threaten to breach his/her obligation hereunder not to Interfere or Solicit or
not to disclose or use any Confidential Information other than in the course of
performing authorized services for the Company (or any Affiliated Company), the
harm caused to the Company by such breach or threatened breach would be, by its
nature, irreparable because, among other things, damages would be significant
and the monetary harm that would ensue would not be able to be readily proven,
and that the Company would be entitled to injunctive and other appropriate
relief to prevent threatened or continued breach and to such other remedies as
may be available at law or in equity. To the extent not prohibited by law, any
cancellation of the Units pursuant to any of Sections 9(b) through 9(d) above
shall not restrict, abridge or otherwise limit in any fashion the types and
scope of injunctive and other available relief to the Company. Notwithstanding
any provision of this Agreement to the contrary, nothing under this Agreement
shall limit, abridge, modify or otherwise restrict the Company (or any
Affiliated Company) from pursuing any or all legal, equitable or other
appropriate remedies to which the Company may be entitled under any other
agreement with the Grantee, any other plan, program, policy or arrangement of
the Company (or any Affiliated Company) under which the Grantee is covered or
participates, or any applicable law, all to the fullest extent not prohibited
under applicable law.

- 4 -

--------------------------------------------------------------------------------




10. Right to Retain Units/Shares Contingent on Continuing Non-Conflicting
Employment. In partial consideration for the award of these Units in order to
forestall the disclosure or use of Confidential Information, as well as to deter
the Grantee’s intentional interference with the contractual relations of the
Company or any Affiliated Company, the Grantee’s intentional interference with
prospective economic advantage of the Company or any Affiliated Company, and to
promote fair competition, the Grantee agrees that the Grantee’s right to receive
the Shares upon settlement of the Units is contingent upon the Grantee
refraining, during the Period of Restriction and for a period of one (1) year
after the settlement of any of the Units, from rendering services, directly or
indirectly, as director, officer, employee, agent, consultant or otherwise, to
any Conflicting Organization except a Conflicting Organization whose business is
diversified and that, as to that part of its business to which the Grantee
renders services, is not a Conflicting Organization, provided that the Company
shall receive separate written assurances satisfactory to the Company from the
Grantee and the Conflicting Organization that the Grantee shall not render
services during such period with respect to a Conflicting Product. If, prior to
the expiration of the Period of Restriction or at any time within one (1) year
after the settlement of any of the Units, the Grantee shall render services to
any Conflicting Organization other than as expressly permitted herein, the
Grantee’s right to the Shares upon settlement of the Units shall not have been
earned and the Units, whether vested or not, will be immediately cancelled, and
the Grantee shall immediately return to the Company the Shares issued in
settlement of the Units or the pre-tax income derived from any disposition of
such Shares. THE GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND
DOES NOT PROHIBIT THE GRANTEE FROM RENDERING SERVICES TO A CONFLICTING
ORGANIZATION, BUT PROVIDES FOR THE CANCELLATION OF THE UNITS AND A RETURN TO THE
COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE
SHOULD CHOOSE TO RENDER SUCH SERVICES DURING THE PERIOD OF RESTRICTION OR WITHIN
ONE YEAR AFTER THE SETTLEMENT OF ANY OF THE UNITS.        11. Repayment
Obligation. In the event that (1) the Company issues a restatement of financial
results to correct a material error and (2) the Committee determines, in good
faith, that the Grantee’s fraud or willful misconduct was a significant
contributing factor to the need to issue such restatement and (3) some or all of
the Units that were granted and/or vested prior to such restatement would not
have been granted and/or vested, as applicable, based upon the restated
financial results, the Grantee shall immediately return to the Company any Units
or any Shares or the pre-tax income derived from any disposition of any Shares
previously received in settlement of the Units that would not have been granted
and/or vested based upon the restated financial results (the “Repayment
Obligation”). The Company shall be able to enforce the Repayment Obligation by
all legal means available, including, without limitation, by withholding such
amount from other sums owed by the Company to the Grantee.        12.
Miscellaneous Provisions.        a. Choice of Law, Exclusive Jurisdiction and
Venue. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The courts of the
State of Delaware shall have exclusive jurisdiction over any disputes or other
proceedings relating to this Agreement, and venue shall reside with the courts
in New Castle County, Delaware, including if jurisdiction shall so permit, the
U.S. District Court for the District of Delaware. Accordingly, the Grantee
agrees that any claim of any type relating to this Agreement must be brought and
maintained in the appropriate court located in New Castle County, Delaware,
including if jurisdiction will so permit, in the U.S. District Court for the
State of Delaware. The Grantee hereby consents to the jurisdiction over the
Grantee of any such courts and waives all objections based on venue or
inconvenient forum.

- 5 -

--------------------------------------------------------------------------------




b. Modification or Amendment. This Agreement may be modified or amended by the
Board or the Committee at any time; provided, however, no modification or
amendment to this Agreement shall be made which would materially and adversely
affect the rights of the Grantee, without such Grantee’s written consent.       
              c. Severability. In the event any provision of this Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of this Agreement, and this Agreement
shall be construed and enforced to reflect the intent of the parties to the
fullest extent not prohibited by law, and in the event that such provision is
not able to be so construed and enforced, then this Agreement shall be construed
and enforced as if such illegal or invalid provision had not been included. In
amplification of the preceding sentence, in the event that the time period or
scope of any provision is declared by a court or arbitrator of competent
jurisdiction to exceed the maximum time period or scope that such court or
arbitrator deems enforceable, then such court or arbitrator shall have the power
to reduce the time period or scope to the maximum time period or scope permitted
by law.        d. References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended.        e. Headings. The captions used
in this Agreement are inserted for convenience and shall not be deemed a part of
this Agreement for construction or interpretation.        f. Interpretation. Any
dispute regarding the interpretation of this Agreement shall be submitted by the
Grantee or by the Company forthwith to the Board or the Committee, which shall
review such dispute at its next regular meeting. The resolution of such dispute
by the Board or the Committee shall be final and binding on all persons. It is
the intention of the Company and the Grantee to make the promises contained in
this Agreement reasonable and binding only to the extent that it may be lawfully
done under existing applicable laws. This Agreement and the Plan constitute the
entire and exclusive agreement between the Grantee and the Company, and it
supersedes all prior agreements or understandings, whether written or oral, with
respect to the grant of Units set forth in this Agreement.        g. Section
409A Compliance. To the extent applicable, it is intended that the Plan and this
Agreement comply with the requirements of Section 409A of the Code, and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service (“Section
409A”). Any provision of the Plan or this Agreement that would cause this Award
to fail to satisfy Section 409A shall have no force or effect until amended to
comply with Section 409A, which amendment may be retroactive to the extent
permitted by Section 409A.        Notwithstanding any provision of the Plan to
the contrary, if the Grantee is a “specified employee” (as defined in Section
1.409A-1(i) of the Treasury Department Regulations) at the time of the Grantee’s
“separation from service” (as defined in Section 1.409A-1(h) of the Treasury
Department Regulations), and a payment to the Grantee under this Agreement is
subject to Section 409A and is being made to the Grantee on account of the
Grantee’s separation from service, then to the extent not paid on or before
March 15 of the calendar year following the calendar year in which the
separation from service occurred, such payment shall be delayed until the
earlier of the date which is six (6) months after the date of the Grantee’s
separation from service or the date of death of the Grantee. Any payments that
were scheduled to be paid during the six (6) month period following the
Grantee’s separation from service, but which were delayed pursuant to this
Section 12(g), shall be paid without interest on, or as soon as administratively
practicable after, the first day following the six (6) month anniversary of the
Grantee’s separation from service (or, if earlier, the date of the Grantee’s
death). Any payments that were originally scheduled to be paid following the six
(6) months after the Grantee’s separation from service shall continue to be paid
in accordance with their predetermined schedule.

- 6 -

--------------------------------------------------------------------------------




h. Agreement with Terms. Receipt of any benefits under this Agreement by the
Grantee shall constitute the Grantee’s acceptance of and agreement with all of
the provisions of this Agreement and of the Plan that are applicable to this
Agreement, and the Company shall administer this Agreement accordingly.        
       


THE CLOROX COMPANY
 

By:

[exhibit10-11x7x1.jpg] Its:       Chairman of the Board and CEO


THE GRANTEE ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT IS A UNILATERAL CONTRACT
AND THAT THE GRANTEE’S RIGHT TO THE SHARES PURSUANT TO THIS AGREEMENT IS
ACCEPTED AND EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING
SHARES HEREUNDER) AND BY COMPLIANCE WITH THE GRANTEE’S VARIOUS OBLIGATIONS UNDER
THIS AGREEMENT. THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S
EMPLOYMENT AT ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, AND
WITH OR WITHOUT ADVANCE NOTICE EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW.

The Grantee acknowledges that a copy of the Plan, Plan Information and the
Company’s Annual Report and Proxy Statement (the “Prospectus Information”) are
available for viewing on the Company’s Cloroxweb site at
http://CLOROXWEB/hr/stock. The Grantee hereby consents to receive the Prospectus
Information electronically, or, in the alternative, to contact the HR Service
Center at 1-800-709-7095 to request a paper copy of the Prospectus Information.
The Grantee represents that s/he is familiar with the terms and provisions
thereof, and hereby accepts this Agreement subject to all of the terms and
provisions thereof. The Grantee has reviewed the Plan and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement.
The Grantee acknowledges and hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement. The Grantee further agrees to notify
the Company upon any change in the residence address indicated below.

Dated:     Signed:                Grantee


Residence Address:      


- 7 -

--------------------------------------------------------------------------------